DETAILED ACTION
	In Reply filed on 12/29/2021, claims 1 and 2 are pending. Claims 1-2 are currently amended. Claims 3-9 are canceled, claims 9-10 are withdrawn. No claim is newly added. Claims 1-2 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 12/29/2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1. (Currently Amended) A method for bending a plastic pipe comprising the steps: 

introducing bending forces onto holding regions arranged on the plastic pipe at a distance from the bending area for deforming the plastic pipe into a deformation position and/or introducing bending forces on the bending area for deforming the plastic pipe into a deformation position; 
deforming the plastic pipe into the deformation position; and 
cooling the plastic pipe in the deformation position, 
wherein a rotational relative movement is performed between the plastic pipe and the heater about a longitudinal axis of the plastic pipe and  the first temperature difference and the second temperature difference are caused by variation of a rotational speed of the plastic pipe and/or a radiation intensity of the heater during the rotational movement.

Claim 2. (Currently Amended) The method according to claim 1, 
wherein the heater for performing the deformation of the plastic pipe effects a heating of the compression zone and of the expansion zone to achieve 
wherein the first temperature difference and the second temperature difference are selected such that [[a]] the neutral zone adjacent to the compression zone and  the expansion zone results in an elastic deformation  during the bending operation .

(END)

Authorization for this examiner’s amendment was given in an interview with Steven T. Zuschlag on 01/19/2022 and 1/21/2022.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the amended claim 1 recites, among others at least, the following limitation: 
“wherein a rotational relative movement is performed between the plastic pipe and the heater about a longitudinal axis of the plastic pipe and the first temperature difference and the second temperature difference are caused by variation of a rotational speed of the plastic pipe and/or a radiation intensity of the heater during the rotational movement.”
Brown (US patent 2,571,416) teaches that the first temperature difference and the second temperature difference are caused by a variation intensity of the heater (column 4 lines 12 – 28, FIGURES 4, 5; see also, 35 USC 103 rejection of claim 1 in the OA mailed on 07/01/2021). However, Brown does not specifically teach that the tube and the heater rotates relative to each other during the heating.
 Gehde (DE 10222256 A1) teaches that the heating is carried out via a stationary heating surface (23) so that the plastic pipes (56) are heated evenly over their circumference, and should be rotated adjacent to the heating surface so that the plastic pipes are heated evenly over their circumstance, and during or between the rotary movements, the plastic pipes can be transported past the heating surface and then transferred to a bending machine (¶ [0010], ¶ [0014], ¶ [0015]; FIGURES 2-7). Thus, although Gehde teaches that the pipe rotates relative to the heating surface, the relative movement does not result in the first and the second temperature differences but the even heating of the pipe. 
Morgan Jr. (US 5,066,212 A) teaches an apparatus engaging pre-cut lengths of the heated thermoplastic pipe against a pair of eccentric wiper arms for bending the pipes into elbows (abstract). Each pipe length 20 is rotated by posts 44 and 44A over an aluminum plate 45, and is heated by a combination of IR heat and conductive heat from the plate 45, and this combination speeds and concentrates the heating of each pipe 20 (column 4 lines 54-66, FIGURE 2). Although the speed of rotations and the heat concentration (i.e., intensity) can be variable, Morgan Jr. is silent that the combination is for the generation of the temperature differences in the cross-section of the pipe. 
Parmann (US 3,884,612 A) teaches an apparatus and a method of bending thermoplastic pipes involving applying a source of heat to those portions of the pipe which are to be fashioned or shaped, applying a bending force to the pipe, and cooling the bent pipe. (abstract). Although Parmann teaches a way to effect the heating or cooling-down with a gaseous medium or liquid medium to achieve a desired differential heating of the two opposite sides of the pipe, the method does not involve a relative rotational movement of the pipe and the heating media. 
Therefore, Brown in view of Gehde, Morgan Jr., and/or Parmann does not teach or suggest that the temperature differences are caused by variation of a rotational speed of the plastic pipe and/or a radiation intensity of the heater during the rotational movement. Thus, claim 1 is allowed, and claim 2 is allowed as being dependent from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        

/LEITH S SHAFI/Primary Examiner, Art Unit 1744